Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 58 and 61-70 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, process for producing a semiconductor device, and a compound, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 16th, 2022.
Applicant’s election without traverse of claims 39-57 and 59-60 drawn to a semiconductor device in the reply filed on May 16th, 2022 is acknowledged.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 54 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Regarding Claim 54, Applicant recites, “the layer”.  This phrase lacks antecedent basis.  Appropriate action is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 19-57 and 59-60 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,927,013 B2. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 39-57 and 59-60 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (US 2016/0155974 A1).

	In view of Claim 39, Wang et al. discloses a semiconductor device comprising a semiconducting material (Paragraph 0002), wherein the semiconducting material comprises a double perovskite compound of formula IA (Paragraph 0079 – A2A’MX6);
	Wherein:
A is one first monocations which is Cs+, (CH3NH3)+, or (H2N-C(H)=NH2)+ (Paragraph 0080 – A);
BI is one second monocations which is Cu+, Ag+ (Paragraph 0080 – A’);
BIII is one trication which is Sb3+ or Bi3+ (Paragraph 0073 – B);
[X] is one or more halide anions (Paragraph 0065 – X).

In view of Claim 40, Wang et al. is relied upon for the reasons given above in addressing Claim 39.  Wang et al. teaches the first monocations A is selected from metal monocations and organic monocations (Paragraph 0080 – A).

In view of Claim 41, Wang et al. is relied upon for the reasons given above in addressing Claim 39.  Wang et al. teaches that the second monocations BI is Cu+, Ag+ (Paragraph 0080 – A’).

In view of Claim 42, Wang et al. is relied upon for the reasons given above in addressing Claim 39.  Wang et al. teaches that the second monocations BI is Cu+, Ag+ (Paragraph 0080 – A’).

In view of Claim 43, Wang et al. is relied upon for the reasons given above in addressing Claim 39.  Wang et al. teaches that the trications BIII is Bi3+ (Paragraph 0073 – B).

In view of Claim 44, Wang et al. is relied upon for the reasons given above in addressing Claim 39.  Wang et al. teaches the one or more halide anions [X] are selected from the halides: iodide, bromide, chloride and fluoride (Paragraph 0068).

In view of Claim 45, Wang et al. is relied upon for the reasons given above in addressing Claim 39.  Wang et al. teaches the one or more halide anions are iodide and bromide (Paragraph 0068).

In view of Claim 46, Wang et al. is relied upon for the reasons given above in addressing Claim 39.  Wang et al. teaches that the compound is A2A’MX6, wherein A can be selected from (H2N-C(H)=NH2)+, A’ is selected from Ag+, M is selected from Bi3+ and X is selected from iodide, which results in the formula (H2N-C(H)=NH2)2AgBiI6.

In view of Claim 47, Wang et al. is relied upon for the reasons given above in addressing Claim 39.  Wang et al. teaches that the compound is A2A’MX6, wherein A can be selected from (H2N-C(H)=NH2)+, A’ is selected from Ag+, M is selected from Bi3+ and X is selected from iodide, which results in the formula (H2N-C(H)=NH2)2AgBiI6.

In view of Claim 48, Wang et al. is relied upon for the reasons given above in addressing Claim 39.  Wang et al. teaches that the compound is A2A’MX6, wherein A can be selected from (H2N-C(H)=NH2)+, A’ is selected from Ag+, M is selected from Bi3+ and X is selected from iodide, which results in the formula (H2N-C(H)=NH2)2AgBiI6.

In view of Claim 49, Wang et al. is relied upon for the reasons given above in addressing Claim 39.  Wang et al. teaches that the compound is A2A’MX6, wherein A can be selected from Cs, M is selected from Bi3+ and X is selected from iodide, which results in the formula Cs2AgBiI6.

In view of Claims 50-52, Wang et al. is relied upon for the reasons given above in addressing Claim 39.  Wang et al. teaches that the semiconductor device is a photovoltaic device which is an optoelectronic device (Paragraph 0002 & 0006).

In view of Claim 53, Wang et al. is relied upon for the reasons given above in addressing Claim 39.  Wang et al. teaches that the semiconductor device comprises a layer of the semiconducting material (Paragraph 0006).

In view of Claim 54, Wang et al. is relied upon for the reasons given above in addressing Claim 39.  Wang et al. discloses that the thickness of the semiconducting layer is approximately 100 nm (Paragraph 0140).

In view of Claim 55, Wang et al. is relied upon for the reasons given above in addressing Claim 39.  Wang et al. teaches the semiconductor device comprises an n-type region comprising at least one n-type layer (Paragraph 0007 –electron conducting layer), a p-type region comprising at least one p-type layer (Paragraph 0007 – hole conducting layer) and disposed between the n-type and p-type region is the layer of the semiconducting material (Paragraph 0007).

In view of Claim 56, Wang et al. is relied upon for the reasons given above in addressing Claim 39.  Wang et al. teaches that the semiconductor device comprises a layer of said semiconducting material without open porosity (Paragraph 0005 – solid state).

In view of Claim 57, Wang et al. is relied upon for the reasons given above in addressing Claim 55.  Wang et al. teaches that the layer of the semiconducting material forms a planar heterojunction with an n-type or p-type region (Paragraph 0140).

In view of Claim 59, Wang et al. is relied upon for the reasons given above in addressing Claim 55.  Wang et al. teaches that the n-type region can comprise a compact layer of an n-type semiconductor (Paragraph 0101) and the p-type region comprises a layer of an organic p-type semiconductor (Paragraph 0104).

In view of Claim 60, Wang et al. is relied upon for the reasons given above in addressing Claim 39.  Wang et al. teaches that the semiconducting material is a photoactive material (Paragraph 0108).


Claims 39-53, 55-57 and 59-60 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kawata et al. (US 2018/0309063 A1).

In view of Claims 39-52 and 60, Kawata et al. teaches a semiconductor device comprising a double perovskite compound of formula Cs2BiAgBr6 and Cs2BiAgCl6 (Paragraph 0001, 0023 & 0038).

In view of Claim 53, Kawata et al. is relied upon for the reasons given above in addressing Claim 39.  Kawata et al. teaches the semiconductor device comprises a layer of semiconducting material (Paragraph 0198).

In view of Claim 55, Kawata et al. is relied upon for the reasons given above in addressing Claim 39.  Kawata et al. teaches the semiconductor device comprises an n-type region comprising at least one n-type layer; a p-type region comprising at least one p-type layer; and, disposed between the n-type region and the p-type region; a layer of the semiconducting material (Paragraph 0193-0200).

In view of Claim 56, Kawata et al. is relied upon for the reasons given above in addressing Claim 39.  Kawata et al. teaches that the semiconductor device comprises a layer of said semiconducting material open porosity (Paragraph 0193-0200).

In view of Claim 57, Kawata et al. is relied upon for the reasons given above in addressing Claim 55.  Kawata et al. teaches the layer of the semiconducting material forms a planar heterojunction with the n-type region or the p-type region (Paragraph 0193-0200 & 0248).

In view of Claim 59, Kawata et al. is relied upon for the reasons given above in addressing Claim 55.  Kawata et al. teaches the n-type region comprises a compact layer of an n-type semiconductor and the p-type region comprises a layer of an organic p-type semiconductor (Paragraph 0193-0200).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 54 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2016/0155974 A1) in view of Etgar et al. (US 2018/0277309 A1)

In view of Claim 54, Wang et al. is relied upon for the reasons given above in addressing Claim 39.  Wang et al. discloses that a perovskite layer may be approximately 100 nm but does not explicitly teach a larger range.
Etgar et al. discloses that the thickness of a perovskite layer is between 1 nm and 100 mm and depends on the thickness of each of the layers and the substrate (Paragraph 0243).  It would be obvious to one of ordinary skill in the art at the time the invention was filed to have a perovskite layer within the range of 1 nm and 100 mm as disclosed by Etgar et al. in Wang et al. semiconductor device as the specific thickness of the layer depends on a cumulation of the thickness layers of the device.

Claim 54 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2016/0155974 A1) in view of Seok et al. (US 2018/0248052 A1).

In view of Claim 54, Wang et al. is relied upon for the reasons given above in addressing Claim 39.  Wang et al. discloses that a perovskite layer may be approximately 100 nm but does not explicitly teach a larger range.
Seok et al. shows that a thickness of a perovskite film around 700 nm could transmit about 80% of an IR region of 800 or more (Paragraph 0533).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the perovskite layer be around 700 nm as disclosed by Seok et al. in Wang et al. semiconductor device for the advantage of transmitting about 80% of IR radiation.

Claim 54 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2016/0155974 A1) in view of Sato et al. (US 2016/0141111 A1).

In view of Claim 54, Wang et al. is relied upon for the reasons given above in addressing Claim 39.  Wang et al. discloses that a perovskite layer may be approximately 100 nm but does not explicitly teach a larger range.
Sato et al. teaches that a thickness of a perovskite layer when a porous layer is provided is preferably set from 0.1-100 microns (Paragraph 0109).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a thickness of the perovskite layer be set from 0.1-100 microns when a porous layer is provided.

Claim 54 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2016/0155974 A1) in view of Etgar (US 2015/0340632 A1).

In view of Claim 54, Wang et al. is relied upon for the reasons given above in addressing Claim 39.  Wang et al. discloses that a perovskite layer may be approximately 100 nm but does not explicitly teach a larger range.
Etgar teaches the thickness of the perovskite layer depends inter alia on the perovskite material, number of layers within the overall layer, degree of interaction between the layers, and other parameters. The thickness of the perovskite layer may be determined by the desired application. For some end applications the thickness of the perovskite layer may be in the micrometer regime (1 to 1000 micrometer). For some applications, the thickness of the perovskite layer may be in the nanometer regime (1 to 1000 nm) (Paragraph 0112).  Accordingly, it would have been obvious to one of ordinary skill in the art to arrive at this range of thickness disclosed by Etgar in Wang et al. semiconductor device as the thickness of the perovskite layer is determined by the desired application.

Claim 54 is rejected under 35 U.S.C. 103 as being unpatentable over Kawata et al. (US 2018/0309063 A1) in view of Etgar et al. (US 2018/0277309 A1)

In view of Claim 54, Kawata et al. is relied upon for the reasons given above in addressing Claim 39.  Kawata et al. does not disclose the thickness of the semiconductor layer.
Etgar et al. discloses that the thickness of a perovskite layer is between 1 nm and 100 mm and depends on the thickness of each of the layers and the substrate (Paragraph 0243).  It would be obvious to one of ordinary skill in the art at the time the invention was filed to have a perovskite layer within the range of 1 nm and 100 mm as disclosed by Etgar et al. in Kawata et al. semiconductor device as the specific thickness of the layer depends on a cumulation of the thickness layers of the device.

Claim 54 is rejected under 35 U.S.C. 103 as being unpatentable over Kawata et al. (US 2018/0309063 A1) in view of Seok et al. (US 2018/0248052 A1).

In view of Claim 54, Kawata et al. relied upon for the reasons given above in addressing Claim 39.  Kawata et al. does not disclose the thickness of the semiconductor layer.
Seok et al. shows that a thickness of a perovskite film around 700 nm could transmit about 80% of an IR region of 800 or more (Paragraph 0533).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the perovskite layer be around 700 nm as disclosed by Seok et al. in Kawata et al. semiconductor device for the advantage of transmitting about 80% of IR radiation.

Claim 54 is rejected under 35 U.S.C. 103 as being unpatentable over Kawata et al. (US 2018/0309063 A1) in view of Sato et al. (US 2016/0141111 A1).

In view of Claim 54, Kawata et al. relied upon for the reasons given above in addressing Claim 39.  Kawata et al. does not disclose the thickness of the semiconductor layer.
Sato et al. teaches that a thickness of a perovskite layer when a porous layer is provided is preferably set from 0.1-100 microns (Paragraph 0109).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a thickness of the perovskite layer be set from 0.1-100 microns when a porous layer is provided.

Claim 54 is rejected under 35 U.S.C. 103 as being unpatentable over Kawata et al. (US 2018/0309063 A1) in view of Etgar (US 2015/0340632 A1).

In view of Claim 54, Kawata et al. is relied upon for the reasons given above in addressing Claim 39.  Kawata et al. does not disclose the thickness of the semiconductor layer.
Etgar teaches the thickness of the perovskite layer depends inter alia on the perovskite material, number of layers within the overall layer, degree of interaction between the layers, and other parameters. The thickness of the perovskite layer may be determined by the desired application. For some end applications the thickness of the perovskite layer may be in the micrometer regime (1 to 1000 micrometer). For some applications, the thickness of the perovskite layer may be in the nanometer regime (1 to 1000 nm) (Paragraph 0112).  Accordingly, it would have been obvious to one of ordinary skill in the art to arrive at this range of thickness disclosed by Etgar in Kawata et al. semiconductor device as the thickness of the perovskite layer is determined by the desired application.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P MALLEY JR. whose telephone number is (571)270-1638. The examiner can normally be reached Monday-Friday 8am-430pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL P MALLEY JR./Primary Examiner, Art Unit 1726